
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1(a)(i)


RESTRICTED STOCK AGREEMENT
UNDER THE
CENTURYLINK 2011 EQUITY INCENTIVE PLAN
(Grants to Section 16 Officers)

        This RESTRICTED STOCK AGREEMENT (this "Agreement") is entered into as of
                                    , by and between CenturyLink, Inc.
("CenturyLink") and                                      ("Award Recipient").

        WHEREAS, CenturyLink maintains the CenturyLink 2011 Equity Incentive
Plan (the "Plan") under which the Compensation Committee, or a duly authorized
subcommittee thereof (the "Committee"), of the Board of Directors of CenturyLink
(the "Board") may, directly or indirectly, among other things, grant restricted
shares of CenturyLink's common stock, $1.00 par value per share (the "Common
Stock"), to key employees of CenturyLink or its subsidiaries (collectively, the
"Company"), subject to such terms, conditions, or restrictions as it may deem
appropriate; and

        WHEREAS, pursuant to the Plan, the Committee has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below.

        NOW, THEREFORE, the parties agree as follows:

1.
AWARD OF SHARES

        1.1   Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement (the "Grant Date") hereby awards to
the Award Recipient a total of                          restricted shares of
Common Stock (the "Restricted Stock") that vest, subject to Sections 2, 3 and 4
hereof, in installments as described in this Section 1.

        1.2   (a)    Of the total number of shares of Restricted Stock,
                                     shares (the "Time-Vested Shares") shall
vest one-third per year on each of the following dates:

Scheduled Vesting Date
 
Number of Shares

    

   

    

   

    

   

    

   

        (b)   The remaining                                      shares of
Restricted Stock (the "Performance-Vested Shares") shall vest on
                                     based on the [three]-year total shareholder
return of CenturyLink for             ,              and              ranked in
terms of a percentile in relation to the total shareholder return of companies
comprising the S&P 500 Index for the same [three]-year period. Total shareholder
return shall be calculated to include reinvestment of any and all dividends.

        1.3   (a)    The number of Performance-Vested Shares granted in
Section 1.2 represents the target award. The Award Recipient may receive a
greater or lesser number of shares of Common Stock than those allocated in
Section 1.2, depending on the Company's total shareholder return ranked in terms
of a percentile in relation to that of the S&P 500 companies, which shall be
determined as follows:

  Performance Level
  Company's
Percentile Rank
  Payout as % of
Target Award
 

Maximum

  ³75th percentile   200%

Target

  50th percentile   100%

Threshold

  25th percentile   50%

Below Threshold

  <25th percentile   0%  

--------------------------------------------------------------------------------



        (b)   The number of shares paid out shall be prorated if the Company's
rank is between (i) the threshold and the target performance levels or (ii) the
target and the maximum performance levels. Notwithstanding the foregoing, if the
Company's total shareholder return is negative for the measurement period, the
number of shares that vest will not exceed 100% of the target award.

        1.4   Subject to Section 2, any Performance-Vested Shares that do not
vest in accordance with Section 1 shall be immediately forfeited.

        1.5   The difference between the number of Performance-Vested Shares
granted to the Award Recipient under Section 1.2 and the maximum number of
shares the Award Recipient may earn under Section 1.3 is referred to herein as
the "Additional Shares." Any contingent right of the Award Recipient under
Section 1.3 to receive Additional Shares shall be treated as restricted stock
units under the terms of the Plan. Any Additional Shares subsequently vested and
earned as a result of CenturyLink's performance exceeding the target performance
level shall be issued on                                     .

2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK

        2.1   In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive accrued dividends thereon or to enjoy any other
rights or interests thereunder or hereunder may be sold, assigned, donated,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting. Except as otherwise provided in this Section 2.1, the Award Recipient
shall be entitled to all rights of a shareholder of CenturyLink with respect to
the Restricted Stock, including the right to vote the shares. All dividends and
other distributions relating to the Restricted Stock and all dividend
equivalents on the Additional Shares will accrue when declared and be paid to
the Award Recipient only upon the vesting of the related Restricted Stock or
Additional Shares.

        2.2   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the date on which the employment of the Award Recipient terminates as a
result of (i) death or (ii) disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code.

        2.3   (a)    If the shares of Restricted Stock have not already vested
or been forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment is terminated by CenturyLink without Cause (as defined
below) or by the Award Recipient for Good Reason (as defined below) within
[18][24] months following a Change of Control of CenturyLink (as defined in the
Plan), then (i) for any Performance-Vested Shares, the Award Recipient shall
retain the rights to all such shares, provided that the issuance of such shares
shall nonetheless remain subject to the terms and conditions of Section 1,
including the payment dates described therein and eligibility to vest in
Additional Shares; and (ii) all Time-Vested Shares shall vest immediately and
all restrictions set forth in Section 2.1 shall lapse.

        (b)   (i)    For purposes of this Section 2.3, "Cause" shall mean the
Award Recipient's (A) willful breach of any nondisclosure, noncompetition,
nonsolicitation or nondisparagement covenants contained in any agreement between
the Company and the Award Recipient; (B) conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving dishonesty or moral
turpitude; (C) workplace conduct resulting in the payment of civil monetary
penalties or the incurrence of civil non-monetary penalties that will materially
restrict or prevent the Award Recipient from discharging his obligations to the
Company; (D) habitual intoxication during working hours or habitual abuse of or
addiction to a controlled substance; (E) material

2

--------------------------------------------------------------------------------



breach of the Company's insider trading, corporate ethics and compliance
policies and programs or any other Board-adopted policies applicable to
management conduct; (F) participation in the public reporting of any information
contained in any report filed by the Company with the Securities and Exchange
Commission that was impacted by the Award Recipient's knowing or intentional
fraudulent or illegal conduct; or (G) substantial, willful and repeated failure
to perform duties as instructed by or on behalf of the Board in writing.

         (ii)  The Award Recipient's employment shall not be deemed terminated
for Cause unless the Company shall have delivered to the Award Recipient a
termination notice with a copy of a resolution adopted by the affirmative vote
of not less than three-quarters of the entire Board at a meeting called partly
or wholly for such purpose (after reasonable notice is provided to the Award
Recipient and the Award Recipient has had an opportunity, with counsel, to be
heard by the Board) finding that the Award Recipient should be terminated for
Cause and specifying in reasonable detail the grounds therefor.

        (iii)  No action or inaction shall be deemed the basis for Cause unless
the Award Recipient is terminated therefor prior to the first anniversary of the
date on which such action or omission is first known to the [Chief Executive
Officer of the Company][Chairman of the Board or the chair of any standing
committee of the Board].

        (c)   For purpose of this Section 2.3, "Good Reason" shall mean any
termination qualifying as a termination for "good reason" under any change of
control agreement in effect between the Company and the Award Recipient, or if
no such agreement is in place, any of the following events or conditions
described in this Section 2.3(c), but only if the Award Recipient shall have
provided written notice to the Company within 90 days of the initial existence
or occurrence of such event or condition and the Company shall have failed to
cure such event or condition within 30 days of its receipt of such notice:

          (i)  Any failure of the Company or its Affiliates to provide the Award
Recipient with a position, authority, duties and responsibilities at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 180-day period immediately
preceding the Change of Control. The Award Recipient's position, authority,
duties and responsibilities after a Change of Control shall not be considered
commensurate in all material respects with the Award Recipient's position,
authority, duties and responsibilities prior to a Change of Control unless after
the Change of Control the Award Recipient holds an equivalent position with, and
exercises substantially equivalent authority, duties and responsibilities on
behalf of, [either the Post-Transaction Company or the Company][the
Post-Transaction Company];

         (ii)  The assignment to the Award Recipient of any duties inconsistent
in any material respect with the Award Recipient's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities at the time of the Change of Control, or any other action that
results in a diminution in any material respect in such position, authority,
duties or responsibilities;

        (iii)  A reduction of the Award Recipient's base salary in effect as of
the date of the Change of Control without the Award Recipient's consent, except
for across-the-board salary reductions similarly affecting all or substantially
all similarly-situated officers of the Company and the Post-Transaction Company;

        (iv)  The Award Recipient is advised of, manifests an awareness of, or
becomes aware of facts that would cause a reasonable person to inquire into any
failure in any material respect by the Company or its Affiliates to comply with
any of the provisions of this Agreement; or

3

--------------------------------------------------------------------------------



         (v)  Any directive requiring the Award Recipient to be based at any
office or location more than 50 miles from the location the Award Recipient was
based prior to the Change of Control, or requiring the Award Recipient to travel
on business to a substantially greater extent than required immediately prior to
the Change of Control.

        (d)   For purpose of this Section 2.3, "Affiliate" (or variants thereof)
shall mean a person that controls, or is controlled by or is under common
control with, another specified person, either directly or indirectly.

        2.4   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment terminates because of retirement on or after attaining
the age of 55 with at least ten years of prior service with the Company but
prior to the Award Recipient attaining age 65, then:

        (a)   the Award Recipient (i) shall retain a reduced pro rata number of
Performance-Vested Shares determined by multiplying the number of
Performance-Vested Shares by a fraction, the numerator of which is the number of
full months between the beginning of the performance period and the date of
termination and the denominator of which is the number of months in the
performance period, provided that the issuance of such shares shall nonetheless
remain subject to all other terms and conditions of Section 1, including the
payment dates described therein and the eligibility to vest in Additional
Shares, and (ii) shall forfeit all other Performance-Vested Shares granted under
this Agreement as of the date of termination; and

        (b)   provided the Committee has specifically approved such action, all
Time-Vested Shares shall vest immediately and all restrictions set forth in
Section 2.1 shall lapse.

        2.5   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment terminates because of retirement on or after age 65, then
(a) for any Performance-Vested Shares, the Award Recipient shall retain the
rights to all such shares, provided that the issuance of such shares shall
nonetheless remain subject to the terms and conditions of Section 1, including
the payment dates described therein and eligibility to vest in Additional
Shares; and (b) provided the Committee has specifically approved such action,
all Time-Vested Shares shall vest immediately and all restrictions set forth in
Section 2.1 shall lapse.

        2.6   Prior to the vesting of Performance-Vested Shares under
Sections 1.3 and 1.4, the Committee shall (i) ascertain CenturyLink's
performance in the manner described therein and (ii) certify in writing, by
resolution or otherwise, the number of shares that shall vest, including any
Additional Shares earned as a result of the application of the applicable
performance conditions. If the Award Recipient is subject to the deduction
limitation provided in Section 162(m) of the Code, notwithstanding any terms of
the Plan, the Committee shall not (a) increase the number of shares awarded to
the Award Recipient to an amount that is higher than the number payable under
the formula set forth in Section 1.4, (b) waive any of the performance
requirements provided in Sections 1.3 and 1.4, or (c) accelerate the vesting of
the Performance-Vested Shares.

3.
TERMINATION OF EMPLOYMENT

        All unvested Restricted Stock shall automatically terminate and be
forfeited if the employment of the Award Recipient terminates for any reason,
unless and to the extent otherwise provided in Section 2.

4

--------------------------------------------------------------------------------



4.
FORFEITURE OF AWARD

        4.1   If, at any time during the Award Recipient's employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to: (a) conduct relating to the Award Recipient's employment for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in termination of the Award Recipient's
employment for cause, (c) violation of the Company's policies, including,
without limitation, the Company's insider trading, ethics and corporate
compliance policies and programs, (d) participating in the public reporting of
any financial or operating result that was impacted by the participant's knowing
or intentional fraudulent or illegal conduct; (e) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient's tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a "competitor"), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient's tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company's interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company, (f) disclosing or misusing any confidential
information or material concerning the Company, (g) engaging in, promoting,
assisting or otherwise participating in a hostile takeover attempt of the
Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control not approved by the Board or
(h) making any statement or disclosing any information to any customers,
suppliers, lessors, lessees, licensors, licensees, regulators, employees or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company, then
the award of Restricted Stock granted hereunder shall automatically terminate
and be forfeited effective on the date on which the Award Recipient engages in
such activity and (1) all shares of Common Stock acquired by the Award Recipient
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Award Recipient, the Award Recipient shall pay to the Company, without
interest, all cash, securities or other assets received by the Award Recipient
upon the sale or transfer of such stock or securities, and (2) all unvested
shares of Restricted Stock and contingent rights to receive Additional Shares
shall be forfeited.

        4.2   If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.

        4.3   The Award Recipient may be released from the Award Recipient's
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.

5

--------------------------------------------------------------------------------



5.
STOCK CERTIFICATES

        No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof. Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected. Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his or her nominee, subject to the other terms
and conditions hereof, including those governing any withholdings of shares
under Section 6 below. Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (i) applicable
securities laws, (ii) CenturyLink's policy statement on insider trading, and
(iii) CenturyLink's stock ownership guidelines then in effect.

6.
WITHHOLDING TAXES

        Notwithstanding any Plan provision to the contrary, at the time that all
or any portion of the Restricted Stock vests, CenturyLink will withhold from the
shares the Award Recipient otherwise would receive hereunder the number of whole
shares of Common Stock, rounding up if necessary, having a value equal to the
minimum statutory amount required to be withheld under federal, state and local
law.

7.
ADDITIONAL CONDITIONS

        Anything in this Agreement to the contrary notwithstanding, if, at any
time prior to the vesting of the Restricted Stock in accordance with Section 1
or 2 hereof, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant hereto is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink. CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.

8.
NO CONTRACT OF EMPLOYMENT INTENDED

        Nothing in this Agreement shall confer upon the Award Recipient any
right to continue in the employment of the Company, or to interfere in any way
with the right of the Company to terminate the Award Recipient's employment
relationship with the Company at any time.

9.
BINDING EFFECT

        Upon being duly executed and delivered by CenturyLink and the Award
Recipient, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term "Award Recipient" is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal

6

--------------------------------------------------------------------------------




representatives to whom this award may be transferred by will or by the laws of
descent and distribution, the term "Award Recipient" shall be deemed to include
such person or persons.

10.
INCONSISTENT PROVISIONS

        The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except with regard to this Agreement's limitations on
the Committee's discretion provided in the last sentence of Section 2.6. The
Award Recipient acknowledges receipt from CenturyLink of a copy of the Plan and
a prospectus summarizing the Plan and further acknowledges that the Award
Recipient was advised to review such materials prior to entering into this
Agreement. The Award Recipient waives the right to claim that the provisions of
the Plan are not binding upon the Award Recipient and the Award Recipient's
heirs, executors, administrators, legal representatives and successors.

11.
ATTORNEYS' FEES AND EXPENSES

        Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties' rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys' fees (including costs of appeal).

12.
GOVERNING LAW

        This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.

13.
SEVERABILITY

        If any term or provision of this Agreement, or the application thereof
to any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
CenturyLink intend for any court construing this Agreement to modify or limit
such provision so as to render it valid and enforceable to the fullest extent
allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

14.
ENTIRE AGREEMENT; MODIFICATION

        The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not, without the Award Recipient's consent, be

7

--------------------------------------------------------------------------------




amended or modified so as to materially adversely affect the Award Recipient's
rights under this Agreement, except (i) as provided in the Plan, as it may be
amended from time to time in the manner provided therein, or (ii) by a written
document signed by each of the parties hereto. Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the execution of
the Agreement shall be void and ineffective for all purposes.

15.
ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS

        15.1 The Company may, in its sole discretion, deliver any documents
related to the Award Recipient's current or future participation in the Plan or
any other equity compensation plan of the Company by electronic means or request
Award Recipient's consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink's shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate in such plans and to execute agreements setting
the terms of participation through an on-line or electronic system as described
herein.

        15.2 The Award Recipient acknowledges that the Award Recipient has read
Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 15.1

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first above
written.

    CENTURYLINK, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
  


--------------------------------------------------------------------------------

{Insert name}
Award Recipient

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1(a)(i)

